 BOYERS CONSTRUCTION COMPANYBoyers Construction Company and Iron WorkersLocal 55 of the International Association ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO. Case 8-CA-15723-219 August 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND ZIMMERMANOn 30 March 1983 Administrative Law JudgeIrwin H. Socoloff issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel and the Charging Party filed answeringbriefs to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Boyers Con-struction Company, Wauseon, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Iron Workers Local 55 of the Interna-tional Association of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, by fail-ing and refusing to furnish the said labor orga-nization with the information requested in itsletters to us of 20 April and 28 May 1982.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL.., upon request, furnish the Unionwith the information requested in its letters tous dated 20 April and 28 May 1982.BOYERS CONSTRUCTION COMPANYDECISIONSTATEMENT OF THE CASEIRWIN H. SocoLouF, Administrative Law Judge: Upona charge filed on June 18, 1982, by Iron Workers Local55 of the International Association of Bridge, Structuraland Ornamental Iron Workers, AFL-CIO, herein re-ferred to as the Union, against Boyers ConstructionCompany, herein called Respondent, the General Coun-sel of the National Labor Relations Board, by the Re-gional Director for Region 8, issued a complaint datedAugust 2, 1982, alleging violations by Respondent ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, herein calledthe Act. Respondent, by its answer, denied the commis-sion of any unfair labor practices.Pursuant to notice, a trial was held before me inToledo, Ohio, on January 17, 1983, at which all partieswere represented by counsel and were afforded full op-portunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence. Thereafter, the partiesfiled briefs which have been duly considered.Upon the entire record in this case, and from my ob-servations of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, an Ohio corporation, maintains its princi-pal office and place of business in Wauseon, Ohio, and isengaged in the construction of commercial buildings.Annually, in the course and conduct of its business oper-ations, Respondent receives goods valued in excess of$50,000 which are shipped directly from points locatedoutside the State of Ohio. I find that Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONIron Workers Local 55 of the International Associ-ation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.iin. THE UNFAIR LABOR PRACTICESA. BackgroundFor many years, the Union has been the collective-bar-gaining representative of Respondent's employees en-gaged in ironwork, and the Union and Respondent havebeen parties to a number of contracts covering those em-ployees. On April 17, 1981, they signed an agreement ac-cepting the terms of a collective-bargaining contract be-tween the Union and Associated Building Contractors of267 NLRB No. 42227 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthwestern Ohio, effective from July 1, 1980, untilJune 30, 1982.On April 20, 1982, the Union, by letter, asked Re-spondent, Boyers, to furnish information concerning therelationship, if any, between Boyers and Edifice Con-struction Management. On May 28, the Union sent aletter to Respondent asking for information about the re-lationship, if any, between Boyers and Fulco Construc-tion Co., Inc. In each instance, the Union stated that itsletter "constitutes a grievance" under the contract andthat the request for information was based upon theUnion's belief that Respondent was diverting work fromBoyers, to the second company, in order to avoid theterms of Boyers' contract with the Union. The lettersfurther stated that the requested information was neces-sary in order for the Union intelligently to process thegrievances.In the instant case, the General Counsel contends thatRespondent violated Section 8(a)(5) of the Act by refus-ing to supply the requested information. Respondent as-serts that it was under no statutory obligation to do so.B. Facts'As noted, Respondent and the Union signed a contracton April 17, 1981. At that time, the president and assist-ant business agent of the Union, Harvey Takacs, spokewith Respondent's president, Jerry Boyers, concerning aconstruction project in Archbold, Ohio, sponsored bythe La Choy Company. Takacs complained that EdificeConstruction Management and Fulco Construction Co.,Inc., neither of which was a signatory to a union con-tract, were on the jobsite and performing work. Boyersagreed to complete the project with employees coveredby Respondent's contract with the Union, and to with-draw Edifice and Fulco from the project.In August 1981, Takacs visited a jobsite on AirportHighway in Toledo, Ohio, where he recognized certainworkers as previous employees of Respondent. Thereaf-ter, Takacs spoke to Boyers, who stated that the jobsitework was not being performed by Respondent, but byBoyers' construction management firm, Edifice. TheUnion then placed an informational picket line at the job-site to protest the failure of Edifice to maintain areastandards. Following that action, the disputed work wascompleted by Respondent under the terms of the con-tract.While inspecting the January 1982 edition of theDodge Report, a trade publication, Takacs learned thatEdifice had placed a bid to be general contractor of alarge expansion project for the Excello Corporation'sMcCord subsidiary in Wauseon, Ohio. The DodgeReport of April 5, 1982, revealed that Edifice had beenawarded the contract. In both instances, the trade publi-cation listed an address for Edifice identical to Respond-ent's address.In light of the foregoing, Takacs concluded that therewas substantial reason to believe that Respondent andEdifice were a "dual shop" operation. On April 20, heI The factfindings contained herein are based on the testimony of theUnion's president and assistant business agent, Harvey Takacs, the onlywitness who testified in this proceeding.sent a grievance letter to Respondent charging violationsof specified articles of the contract by the division ofwork from Respondent to Edifice. The letter requestedthat certain information be supplied to the Union inorder to assist it in the proper processing of the griev-ance, as follows:The position(s) in Respondent held by each officer,shareholder, director or other management repre-sentative of Edifice Construction Management(hereinafter referred to as "Management").The position(s) in Management held by each officer,shareholder, director or other management repre-sentative of Respondent.The name of each person who has a function relat-ed to labor relations for the Respondent.The name of each person who has a function relat-ed to labor relations for Management.The customers of the Respondent who are now, orwere, referred customers of Management.The customers of Management who are now, orwere, referred customers of the Respondent.The services, including clerical, administrative,bookkeeping, managerial, drafting, pattern making,detailing, sketching, or other services which areperformed for the Respondent by Management.The services, including clerical, adminstrative,bookkeeping, managerial, drafting, pattern making,detailing, sketching, or other services which areperformed for Management by the Respondent.The supervisory functions performed by employeesof the Respondent over employees of Management.The supervisory functions performed by employeesof Management over employees of the Respondent.The insurance or other benefits shared in commonby employees of the Respondent and the employeesof Management.The work, if any, being performed by the Respond-ent on or with Management products.The work, if any, being performed by Managementon or for the Respondent and/or its products.By letter dated May 3, 1982, and thereafter, Respondentrefused to supply the requested information.During the months of April, May, and June 1982,Takacs visited the McCord jobsite on a number of occa-sions and noticed that the project blueprints containedthe name "Boyers Construction." During a visit to thesite on June 7, he observed that structural steel andsiding, which was being unloaded on site, bore computertags showing billings to Respondent.On May 26, 1982, Takacs learned that Edifice andFulco had jointly filed a lawsuit against the cement fin-ishers union which was then picketing the McCord job-site. On May 28, the Union sent a grievance letter to Re-spondent concerning the latter's relationship to Fulco.This letter mirrored the April 20 letter concerning Edi-228 BOYERS CONSTRUCTION COMPANYfice, and sought corresponding information. Respondentdid not reply. On June 10, the Union began picketing theMcCord site.C. ConclusionsIt is well established that a labor organization, actingin its capacity as collective-bargaining representative, isentitled, upon appropriate request, to information fromthe employer that is needed by such bargaining agent forthe proper performance of its duties.2The employer'sobligation to supply relevant information is part of itsgeneral obligation to bargain in good faith and appliesnot only during the period of contract negotiations, butalso during the term of an agreement.3In the latterperiod, the bargaining agent is entitled to informationrelevant to the performance of its duty to police the ad-ministration of an existing agreement as well as its dutyto formulate proposals in connection with future contractnegotiations .4Generally, any information which is relevant and,therefore, reasonably necessary to the union's dischargeof its statutory obligations falls within the sphere of theunion's entitlement.5This includes information of "po-tential value" to the union in assisting it "in its task ofdeciding whether to institute grievance proceedings oruse other policing tools under the existing agreement"and in guiding the union "in contract negotiations them-selves."6Certain data, such as wage and related informa-tion pertaining to employees in the bargaining unit, ispresumptively relevant since such data "concerns thecore of the employer-employee relationship."' In addi-tion, if requested information relates to one or more ex-isting contract provision it thus is "information that isdemonstrably necessary" to the union "if it is to performits duty to enforce the agreement and to prepare for pos-sible future negotiations."8Information concerning em-ployers and employees outside the represented bargain-ing unit may be requested, and must be produced, ifthere is a probability that such data is relevant and willbe of use to the union in fulfilling its statutory duties.9In my view, the Board's decisions in Doubarn SheetMetal 10 and Leonard B. Hebert, Jr, & Co. I are dispos-itive of the instant matter. In those cases, the Board con-cluded that a bargaining representative, in receipt of in-formation leading it to entertain bona fide questions as towhether the employer is circumventing contractual re-quirements by its operation of a second enterprise, is en-titled, upon request, to information concerning the rela-tionship between the employer and the other enterprise.Such information must be produced if it could make ten-able the union's contentions as to contract violations bythe employer. Thus, the union need not demonstrateactual instances of contractual violations before the em-2 NLRB v. Acme Industrial Co., 385 U.S. 432 (1967).3 Id.4 Western Massaohusetts Electric Co., 234 NLRB 118 (1978).b Vertol Divition, 182 NLRB 421 (1970).6Curtiss-Wright Corp. v. NVLRB, 347 F.2d 61 (3d Cir. 1965).7Id.s A. S. Abell Co., 230 NLRB 1112 (1977).9 Associated General Contractors, 242 NLRB 891 (1979).'o 243 NLRB 821 (1979)."I 259 NLRB 881 (1981)ployer must supply information. Nor must the bargainingagent show that the information which triggered its re-quest is accurate, nonhearsay, or even ultimately reliable.Rather, the union need make only an initial showing thatthe information sought is relevant and necessary for theevaluation and pursuit of its grievance.In this case, the Union received information from Re-spondent's president, and from occurrences at three dif-ferent construction project sites, reasonably leading it tobelieve that Respondent, through the Edifice and Fulcoentities, might be conducting double-breasted operationsfor the purpose of circumventing contractual require-ments. On that basis. the Union sought information fromRespondent concerning its relationship to those entities.The Union's letters requesting information set forth thespecific articles of the contract which it believed Re-spondent had violated, including wage rates, workinghours, overtime, holidays, union security, and benefitfund payments. Each letter specifically stated that theletter itself constituted a contractual grievance and thatthe requested information was needed in order for theUnion to determine whether or not to proceed with thegrievance.As the Union had reasonable grounds to believe that adiversion of bargaining unit work to nonunion enter-prises might have occurred, its requests for informationconcerning Respondent's relationships with Edifice andFulco met the tests of necessity and relevance. By refus-ing to supply the requested information, Respondent vio-lated Section 8(a)(5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section 1. above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practice conduct in violation of Section8(a)(5) and (1) of the Act, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.CONCI.USIONS OF LAW1. Respondent Boyers Construction Company is anemployer engaged in commerce, and in operations affect-ing commerce, within the meaning of Section 2(2), (6),and (7) of the Act.2. Iron Workers Local 55 of the International Associ-ation of Bridge, Structural and Ornamental Iron Work-ers, AFL-CIO, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All journeymen, apprentices, and foremen of BoyersConstruction Company engaged in ironwork, as definedby the charter grant issued by the American Federation229 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Labor to the International Association of Bridge,Structural and Ornamental Iron Workers subject to tradeagreements and final decisions of the AFL-CIO, but ex-cluding all office clerical employees and professional em-ployees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. At all times material herein the Union has been, andis now, the exclusive representative of all employees inthe aforesaid bargaining unit for the purposes of collec-tive bargaining within the meaning of Section 9(a) of theAct.5. By failing and refusing to provide the Union withthe information it requested in its letters to Respondentof April 20 and May 28, 1982, Respondent has engagedin, and is engaging in, unfair labor practice conductwithin the meaning of Section 8(a)(5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER12The Respondent, Boyers Construction Company,Wauseon, Ohio, its officers, agents, successors, and as-signs, shall:12 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.I. Cease and desist from:(a) Refusing to bargain collectively with Iron WorkersLocal 55 of the International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, byrefusing to furnish it with the information requested by itin its letters to Respondent of April 20 and May 28,1982.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Upon request, bargain collectively with the above-named Union by furnishing it with the information re-quested by it in its letters of April 20 and May 28, 1982.(b) Post at its facility in Wauseon, Ohio, copies of theattached notice marked "Appendix."'3Copies of saidnotice, on forms provided by the Regional Director forRegion 8, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 8, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.i3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in thc notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."230